PER CURIAM.
The defendant’s conviction of disorderly conduct, under section 877.03, Florida Statutes (1981), is affirmed on the basis that her conduct, apart from her spoken words, supports the conviction. See White v. State, 330 So.2d 3, 6 (Fla.1976); Williams v. State, 340 So.2d 498 (Fla. 1st DCA), cert. denied, 348 So.2d 954 (Fla.1977), cert. denied, 434 U.S. 1017, 98 S.Ct. 737, 54 L.Ed.2d 763 (1978); K.G. v. State, 338 So.2d 72 (Fla. 3d DCA 1976).
The state concedes that the sentencing order must be corrected so as to reflect the specific amount of credit time to which the defendant is entitled. § 921.161(1), Fla. Stat. (1981); Pruitt v. State, 363 So.2d 611 (Fla. 2d DCA 1978). Accordingly, we remand for that purpose.
The conviction is affirmed; the sentence is remanded for correction.